818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Jerry SHERMAN, Defendant-Appellee.
No. 87-1323.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
The plaintiff moves in his informal briefs for appointment of counsel and an injunction against the mail procedures of the Michigan Department of Corrections.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the court for consideration.  Upon examination of the documents filed in this court and the district court record, this panel agrees umaminously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The complaint filed in the district court alleged that it was a conflict of interest for Hearing Officer Jerry Sherman to preside over a misconduct hearing because he was an employee of the Michigan Department of Corrections.  The district court determined that the complaint was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).  A review of the record indicates that the district court did not err in dismissing the civil rights action.


3
The plaintiff's informal briefs allege that the mail procedures used by the Huron Valley Men's Facility have denied him access to the courts.  That issue is not properly before this Court because it was not raised in or considered by the district court.  Chandler v. Jones, 813 F.2d 773 (6th Cir. 1987);  Lyle v. Koehler, 720 F.2d 426, 428-29 (6th Cir. 1983);  Hinsley v. Rose, 705 F.2d 862, 865 (6th Cir. 1983);  Brown v. Marshall, 704 F.2d 333, 334 (6th Cir.)  (per curiam), cert. denied, 464 U.S. 835 (1983);  Bannert v. American Can Co., 525 F.2d 104 (6th Cir. 1975).


4
The judgment of the district court is affirmed for the reasons stated in the district court's decision filed January 21, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's requests for counsel and an injunction are denied.